UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53461 MANTRA VENTURE GROUP LTD. (Exact name of registrant as specified in its charter) British Columbia 26-0592672 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 1205 – 207 West Hastings Street Vancouver, British Columbia, Canada V6B 1H7 (Address of principal executive offices) (ZIP Code) (604) 609 2898 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.00001 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes o No þ Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at November 30, 2008 (Non affiliate holdings of 7,660,161 shares at the price at which the common shares were last sold: $0.295 per share): $2,259,747 Number of common shares outstanding at September 15, 2009: 31,387,456 TABLE OF CONTENTS PART I 3 Item 1.Description of Business 3 Item 1A.Risk Factors 11 Item 1B.Unresolved Staff Comments 11 Item 2.Properties 11 Item 3.Legal Proceedings 11 Item 4.Submission of Matters to a Vote of Security Holders 11 PART II 12 Item 5.Market for Common Equity and Related Stockholder Matters 12 Item 6.Selected Financial Data 14 Item 7.Management's Discussion and Analysis or Results of Operations 14 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 18 Item 8.Financial Statements and Supplementary Data 19 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A.Controls and Procedures 20 Item 9B.Other Information 21 PART III 22 Item 10.Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 22 Item 11.Executive Compensation 27 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13.Certain Relationships, Related Transactions and Director Independence 30 Item 14.Principal Accountant Fees and Services 31 PART IV 32 Item 15.Exhibits and Financial Statement Schedules 32 2 PART I Item 1.Description of Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, and "Mantra" mean Mantra Venture Group Ltd., unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Description of Business We were incorporated as a Nevada company on January 22, 2007. In December 2007 our common stock became eligible for trading on the OTC Bulletin Board under the symbol MVTG.OB. On February 18, 2008 our stock became eligible for trading on the Frankfurt Stock Exchange and now trades on that exchange under the symbol 5MV.On December 8, 2008 we continued our corporate jurisdiction out of the state of Nevada and into the Province of British Columbia, Canada.Our principal offices are located at 1205 – 207 West Hastings Street, Vancouver, British Columbia, Canada, V6B 1H7. Our telephone number is (604) 609 2898. Our fiscal year end is May 31. We are building a portfolio of companies and technologies that mitigate negative environmental and health consequences that arise from the production of energy and the consumption of resources. On November 2, 2007, through our wholly owned subsidiary, Mantra Energy Alternatives Ltd., we entered into a technology assignment agreement with 0798465 BC Ltd. whereby we acquired 100% ownership of an invention for the electro-reduction of carbon dioxide.This is currently our flagship technology and is described in greater detail under the heading “Business” below. 3 Our mission is to develop and commercialize alternative energy technologies and services to enable the sustainable consumption, production and management of resources on residential, commercial and industrial scales. We plan to develop or acquire technologies and services which include electrical power system monitoring technology, wind farm electricity generation, online retail of environmental sustainability solutions through a carbon reduction marketplace, and media solutions to promote awareness of corporate actions that support the environment. To carry out our business strategy we intend to acquire or license from third parties technologies that require further development before they can be brought to market. We also intend to develop such technologies ourselves, and we anticipate that to complete commercialization of some technologies we will enter into joint ventures, partnerships, or other strategic relationships with third parties who have expertise that we may require. We also plan to enter into formal relationships with consultants, contractors, retailers and manufacturers who specialize in the areas of environmental sustainability in order to carry out our online retail strategy. We are a development stage company that has only recently begun operations. We have generated only nominal revenues from our intended business activities, and we do not expect to generate significant revenues in the next 12 months. Other than our invention for the electro-reduction of carbon dioxide, we have not yet developed or acquired any commercially exploitable technology. Since our inception, we have incurred operational losses and we have completed several rounds of financing to fund our operations. We carry on our business through our subsidiaries as follows: · Mantra Energy Alternatives Ltd., through which we identify, acquire, develop and markettechnologies related to alternative energy production, greenhouse gas emissions reduction and resource consumption reduction; and · Mantra Media Corp., through which we offer promotional and marketing services to companies in the sustainability sector or those seeking to adopt sustainable practices; We also have a number of inactive subsidiaries which we plan to engage in various business activities in the future. Electro Reduction of Carbon Dioxide (“ERC”) On November 2, 2007 we entered into a technology assignment agreement with 0798td. through our wholly owned subsidiary Mantra Energy Alternatives Ltd., whereby we acquired all right and title in and to a certain chemical process for the electro-reduction of carbon dioxide as embodied by and described in the following patent cooperation treaty application: Country Application Number File Date Status Patent Cooperation Treaty (PCT) W02207 10/13/2006 PCT The reactor at the core of the chemical process, referred to as the electrochemical reduction of carbon dioxide, or ERC, has been proven functional through small scale prototype trials.ERC offers a possible solution to reduce the impact of carbon dioxide (CO2) on Earth’s environment by converting CO2 into chemicals with a broad range of commercial applications, including a fuel for a next generation of fuel cells.Powered by electricity, the ERC process combines captured carbon dioxide with water to produce materials, such as formic acid, formate salts, oxalic acid and methanol, that are conventionally obtained from the thermo-chemical processing of fossil fuels. However, while thermo-chemical reactions must be driven at relatively high temperatures that are normally obtained by burning fossil fuels, ERC operates at near ambient conditions and is driven by electric energy that can be taken from an electric power grid supplied by hydro, wind, solar or nuclear energy. 4 In fuel cells liquid fuels are indirectly burned with air to form carbon dioxide and water, while generating electricity. This process is known as electrochemical combustion or electrooxidation. The complimentary nature of ERC and electrooxidation makes it possible to use ERC in a regenerative fuel cell cycle, where carbon dioxide is converted to a fuel that is consumed in a fuel cell to regenerate carbon dioxide.As shown in the figure, the net energy input required in this cycle could be supplied from a renewable or non-fossil fuel source. ERC has been shown to produce a range of compounds, including formic acid, formate salts, oxalic acid, and methanol. The efficiency for generation of each compound depends on the experimental conditions, most importantly the material of the cathode, which catalyses the electrochemical reactions. Until appropriate cathodes are found some products of CO2 reduction (methanol, for instance) are obtained at efficiencies too low for practical use. Other products can be generated on known cathodes with high current yields that could support valuable practical processes.For example, formic acid has been obtained on tin cathodes with current yields above 80%.Formate salts and sodium bicarbonate are obtained at similarly high yields 5 ERC Development to Date We have retained one of the creators of the technology, Professor Colin Oloman, as a member of our Scientific Advisory Board, to further develop the carbon dioxide reduction process to achieve optimal results on a consistent basis. On June 1, 2008, we entered into a Technology Development and Support Agreement with Kemetco Research Inc., an integrated science, technology and innovation company.Pursuant to that agreement, we have established a research and development facility for the ERC in Vancouver, British Columbia, staffed by a dedicated research team provided by Kemetco.This Agreement was set to expire on June 1, 2009. In October of 2008, we completed our first ERC prototype reactor capable of processing 1 kilogram of CO2 per day.In order to facilitate the testing and development of this reactor, we entered into an agreement with Kemetco on January 29, 2009.The agreement was intended to govern the development and testing of our prototype reactor for a period of 10 months and contemplated costs of approximately $250,000 including labor and materials purchases.On March 18, 2009 we entered into another agreement with Kemetco which amended and replaced the January 29, 2009 agreement.Under the terms of the latest agreement, we have agreed to proceed with the testing and development of our ERC prototype reactor for a period of 5 months at an estimated cost of approximately $125,000.This agreement became effective on April 1, 2009 and after the completion of the initial 5 month program, we have the option to extend for another 5 months. Pictured Above, Design for Bench Scale ERC Reactor We anticipate that commercialization of ERC will require us to develop reactors capable of processing not less than 100 tons of CO2 per day; however, there is no guarantee that we will successfully produce reactors of that size.Production of commercially viable ERC reactors will depend on continued research and development, successful testing of small scale ERC reactors, and securing of additional financing.At the conclusion of our current agreement and development program with Kemetco, an assessment will be made of the project’s progress and the next phase to be conducted. 6 Established and Emerging Market for ERC and By-Products: The technology behind ERC can be applied to any scale commercial venture which outputs CO2 into the atmosphere.We anticipate that, once fully commercialized, we will be able to offer ERC as a CO2 management system to various industry including steel, power generation and lumber. The existing applications of ERC by-products include use as feedstock preservatives, de-icing solutions, and baking soda, among others.Sodium Formate and Formic Acid, two of the main by-products of ERC, currently have an average market value of $1,200/ton, with more than 600,000 tons of formic acid produced annually (Li, 2006). Their applications are diverse, including feedstock preservatives, de-icing solutions, cleaning solutions and baking soda to name a few. The market for formic acid has experienced continual growth and demand over the past several years, mainly attributed to the following: European and developing country demand for formic acid in silage, rising raw materials, energy and logistics costs; and animal feed preservative and Asian demand for formic acid in leather, rubber, food and pharmaceutical industries. The average market price of formic acid is expected to increase by as much as 20% in 2009. (Dunia Frontier Consultants, 2008) However, if the ERC process reaches market acceptance as a way to deal with CO2 emissions from industry facilities, it will likely lead to supply of formic acid in excess of current market demand. We have identified several potential future applications for formic acid, which may lead to an expansion in current market demand. The application we have identified and are currently focusing on is steel pickling. Steel Pickling Steel Picklingis part of the finishing process in the production of certain steel products in which oxide and scale are removed from the surface of strip steel, steel wire, and other forms of steel, by dissolution in acid.A solution of either Hydrochloric Acid (HCl) or Sulfuric Acid is generally used to treat carbon steel products, while a combination of Hydrofluoric and Nitric Acids is often used for stainless steel.Approximately ¼ of the HCI produced in the U.S. is used for pickling steel (American Chemistry, 2003), consuming an estimated 5Mt/year.As an organic acid, Formic Acid would be a very attractive replacement for Hydrochloric Acid (HCI) in the steel pickling process.Formic Acid has many potential advantages over HCI in this application, including: less iron lost from the steel surface, improvement in final surface quality, and the elimination of corrosion inhibiting and neutralizing rinse processes to prevent rust development.In addition, Formic Acid is both bio-degradable and reusable which would allow water used in the picking process to be recycled more easily. Competition There are several existing alternative methods to ERC which convert CO2 into useful products.Other methods include, for example: · Thermo-chemical reactions to produce carbon monoxide, formic acid, methane ormethanol; · Bio-chemical reactions to produce methane; · Photo-chemical reactions to produce carbon monoxide, formaldehyde or formic acid; and · Photo-electro-chemical reaction to produce carbon monoxide and possibly methane & methanol. 7 Some thermo-chemical methods are established commercial industrial processes (e.g. production of methanol from CO2) however, like ERC, most of these alternative methods of CO2conversion are still at the level of laboratory research and development projects.These alternative methods typically suffer from the following problems: · Low reaction rate and low CO2 space velocity make it too costly and time consuming to process industrial quantities of CO2; · Low selectivity for specified product(s) makes it harder to control product yield; · High operating temperature and pressure requires large quantities of fossil fuels to power reaction; · Fast cathode deterioration raises costs and makes the method labour intensive; and · Highly expensive and cumbersome hydrogen (H2) is required as a feed reactant. Based on scholarship and test results to date, we believe that, compared with alternative methods of CO2 conversion, ERC, when converting CO2 to formate or formic acid, has several notable advantages including the following: · Medium reaction rate allows for commercially viable CO2 processing times; · Medium CO2 space velocity gives the ability to treat comparatively large volumes of CO2; · High product selectivity for formate and formic acid; · Low operating temperature and pressure make it possible to rely on renewable sources of electricity instead of fossil fuels; and · Hydrogen (H2) is not required as feed reactant. However, because ERC has not yet been tested at a commercially viable scale, there is no guarantee that any of the advantages cited by us will translate into actual competitive advantages for ERC over competing methods for CO2 conversion.Also, like other competing methods, ERC suffers from fast cathode deterioration, and we must successfully isolate or develop a better ERC cathode in order to gain a competitive advantage in this regard.
